Private and Confidential


February 7, 2008




Padraig Declan J. Byrne
8225 NE 115th Way
Kirkland, WA 98034




Dear Declan:


We are pleased to present to you this offer to join Airspan Networks Inc as
Chief Marketing Officer, reporting to Eric Stonestrom, President & Chief
Executive Officer. The position will be based in our Corporate Headquarters in
Boca Raton, Florida, effective Feburary 25, 2008.


Compensation


This position offers a starting salary of US$215,000 per annum, to be paid
biweekly. The salary will thereafter be subject to periodic reviews, the first
of which is expected to be in April, 2009. Thereafter your salary will be
reviewed annually in April.


Incentive Compensation


You will be eligible for incentive compensation in accordance with Airspan’s
executive bonus compensation plan in effect from time to time. The 2008 plan
provides an on-target bonus for your position of 50% of the base salary. This
bonus will be paid to you based on a full 12 months if you commence employment
by March 31, 2008.


Place of Work


Your normal place of work will be the Corporate Office in Boca Raton, Florida.
Upon acceptance of this offer, you will be required to relocate to Florida by
June, 30 2008. During the interim, you may work 5 days (1 week) per month in
Seattle, and must travel to/from  Seattle to Florida the remaining days at your
expense.
 
Stock Options


In addition to this cash compensation, and subject to approval by Airspan’s
Board of Directors, you will be presented with the option to purchase 250,000
shares in Airspan Networks Inc. common stock. The Board will establish the
effective date of the option grant and the method for setting the option price
(the grant date is likely to be two working days after Airspan’s first quarterly
earnings release following your start date and the price is expected to be the
market price at the close of business on the effective date of the grant).

 
 

--------------------------------------------------------------------------------

 
 
After Board approval, you will be provided with Airspan’s standard Non-Qualified
Stock Option Agreement for Employees, which will govern the terms and conditions
of the award. Subject to the provisions of that agreement, on the first
anniversary of the grant date, 25% of the options will vest in you; the
remaining 75% will vest in monthly increments over the following three years.


In addition to these initial grants of options, you will be eligible for
additional grants under the Plan as may be determined by the Board in the
future.


Employee Stock Purchase Plan


You will also have the right to purchase shares in the Company’s common stock
under the Employee Stock Purchase Plan. The next opportunity for enrolment in
the Plan will be on August 15, 2008. Details will be forwarded to you before
that date.


Benefits


Other benefits include; Medical, Dental, Life Insurance, STD and LTD. You will
be eligible to enroll in these benefits the first of the month following a 30
day waiting period. You will also have the opportunity to enroll in Airspan’s
401K Plan once you have completed 6 months of service. Details regarding the
plan will be forwarded to you prior to your enrollment date.


You will be entitled to three weeks vacation plus customary holidays.


Relocation


We will provide you with up to $15,000 of bona fide expenses to be covered, with
tax gross up if needed, against real receipts. Any hotel accommodations incurred
in Florida before the relocation will be included in this sum. The company will
separately pay for and gross up a temporary apartment for the period from March
to the end of June.
 
Upon relocation to Florida, you will be paid an additional $25,000 (taxable
income). This payment must be refunded back to Airspan should you resign within
12 months of your employment date.


Contract of Employment


This offer is contingent upon a satisfactory background and reference check.


This is an “At-Will” contract of employment which may be terminated at any time,
by either party, by giving two weeks notice.


You will be entitled to three months severance payment of your base salary in
your first year of service and six months of severance thereafter in the case of
termination without case.

 
 

--------------------------------------------------------------------------------

 


The Company reserves the right to terminate your employment without notice in
the case of gross misconduct. Gross misconduct includes (but is not limited to)
dishonesty, fraud, breach of Company confidentiality, gross negligence and
action in any other way, which could bring either yourself or the Company into
disrepute.


Confidentiality


On or before your first day of employment, you will be required to sign and
abide by the Confidentiality Agreement.


Acceptance


This offer expires February 18th, 2008. We require your acceptance by this date.
This offer is contingent on your ability to perform the job duties from a
statutory perspective.
 
On acceptance, please complete the enclosed Confidentiality and Proprietary
Information Agreement. You are also required to read the enclosed Code of
Business Conduct, sign the final page and return together with the signed copy
of the contract, as mentioned above, in order that arrangements for your
commencement may be made and communicated to you.


You must also complete the enclosed Authorization Form for Consumer Reports
(background check) and return to our Boca Raton office (Attention: Debbie Simon,
HR Director) as quickly as possible.


May I take this opportunity to welcome you to Airspan Networks Inc and wish you
every success for the future. If there is anything you wish to discuss, please
do not hesitate to contact me.


Yours sincerely




Eric Stonestrom
President & Chief Executive Office




Accepted
   
Date
     
Padraig Declan J. Byrne
     


 
 

--------------------------------------------------------------------------------

 


